DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the closes prior art of record, for instance, Bakshi et al (US 8498295) disclose  a packet having header information via a tunnel of a plurality of tunnels over a first network, wherein two or more tunnels of the plurality of tunnels are associated with different subscribers, wherein the packet conforms to a first network-layer protocol, and wherein the network device is connected to the first network operating in accordance with the first network-layer protocol and a second network operating in accordance with a second network-layer protocol; Short et al  (US 20180041395) disclose receiving at an access controller a request to access the network from a source computer, the request including a transmission control protocol (TCP) connection request having a source IP address and a destination IP address. The method further includes determining by the access controller whether the source computer must login to access the network; and Short et al (US 20150236965) discloses receiving at an access controller a request to access the network from a source computer, the request including a transmission control protocol (TCP) connection request having a source IP address and a destination IP address. The method further includes determining by the access controller whether the source computer must login to access the network.

There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the prior art of record to have or render obvious the features of providing, by the first gateway, one or more dedicated networking tunnels between the first gateway and respective remote gateways to one or more respective network segments, wherein the first networking device is authorized to access the one or more network segments by the access rules; and routing, by the first gateway, networking packets from the first networking device based on source address information in the networking packets to the one or more dedicated networking tunnels and, based on destination address information in the networking packets, routing the networking packets to a selection of the one or more dedicated networking tunnels (Claim 1); provide dedicated networking tunnels between a gateway and respective remote gateways to one or more respective network segments, wherein the networking device is authorized to access the one or more network segments by the access rules; route, based on source address information in the networking packets, networking packets from the networking device to the dedicated networking tunnels; and route, based on destination address information in the networking packets, the networking packets to a selection of the dedicated networking tunnels (Claim 14); and determining, by the access controller, a set of networking tunnels to which the network packet is to be forwarded based on a source address of the network packet; selecting, by the access controller, a first networking tunnel of the set of networking tunnels based on a destination address of the network packet; and routing, by the access controller, the network packet to the first networking tunnel (Claim 16), in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JULIO R PEREZ/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        /JULIO R PEREZ/